DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on January 15, 2021.  Claims 1-13 and 15-20 are pending.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting portion configured to set”, “control portion configured to instruct”, “holding portion configured to hold”, “control portion configured to prepare”, “control portion configured to control”, “controller is configured to detect” in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyajima et al. (JP 2001-1352537), utilizing a machine .
Regarding claim 1, Miyajima et al. discloses a monitoring method comprising: 
selecting a target using terrain model data including position information of a terrain (“In a preferred embodiment, when setting the parameters, the monitoring area is divided into a plurality of areas that are environmentally different (for example, different in the slope direction and slope of a mountainous area, the amount of trees, etc.), and each individual area is divided.” at paragraph 0009, line 1; see also Figure 2); 
generating first image data by photographing the target with a photographic portion of a survey instrument at a first time point (“This surveillance system includes a video camera 1 for photographing a place (surveillance area) where rock fall may occur and outputting a moving image of the surveillance area,” at paragraph 0016, line 1); 
generating second image data by photographing the target with the photographic portion of the survey instrument at a second time point, which is subsequent to the first time point (the above mention of a moving image implies that video, or series of images is captured); and 
detecting displacement of the target using a first image, which is based on the first image data, and a second image, which is based on the second image data (“A moving vector processing device 11 for detecting a moving vector (optical flow) of an object in the inside to detect an abnormal moving object (that is, a rock fall) in the monitoring area” at paragraph 0016, line 6).
Miyajima et al. does not explicitly disclose preparing a target using terrain model data including position information of a terrain.

preparing a target using terrain model data including position information of a terrain (“According to the present invention, further, a container containing a reflective paint which is a light reflector forming body, and a slope where a landslide is expected by mounting the container, a remaining wall surface after landslide collapse, and a measurement target location of a rock mass” at paragraph 0013, line 1; the location of the expected landslide or remaining wall surface is interpreted as terrain model data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the reflective paint as taught by Fujisawa et al. for monitoring the landslide area of Miyajima et al. as a way to easily identify the area of interest for landslide detection.

The Miyajima et al. and Fujisawa et al. combination does not explicitly disclose generating the terrain model data including position information of a terrain by measuring the terrain with a three-dimensional measurement device.
Lindner et al. teaches a monitoring method comprising:
generating the terrain model data including position information of a terrain by measuring the terrain with a three-dimensional measurement device (“The multicopter is using GNSS for the X and Y positioning as well as a barometric sensor for the determination of the height above ground level (AGL). The spatial positions are continuously registered on a micro-SD card with an interval of 1 s. These registered positions are used for further processing steps (Mikrokopter 2013). All images were taken with a Canon EOS 650D DSLR camera” at page 3, UAV system, line 11; “Several 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a combined ground measurement and UAV imaging as taught by Lindner et al. in the system of the Miyajima et al. and Fujisawa et al. combination as the combination of ground and image data “allowed the detection and the monitoring of fissures and small-scale changes of the surface” (Lindner et al. at page 8, Detailed surface change monitoring, line 1).
Regarding claim 13, the Miyajima et al., Fujisawa et al. and Lindner et al. combination discloses a method as described in claim 1 above.
The Miyajima et al., Fujisawa et al. and Lindner et al. combination does not explicitly disclose generating the terrain model data by flying a flying object, by photographing the terrain with a photographic portion of the flying object to generate image data for photogrammetry, and by performing orientation of the image data.
However, Lindner et al. further teaches a monitoring method comprising:
generating the terrain model data by flying a flying object, by photographing the terrain with a photographic portion of the flying object to generate image data for photogrammetry, and by performing orientation of the image data (“The multicopter is using GNSS for the X and Y positioning as well as a barometric sensor for the determination of the height above ground level (AGL). The spatial positions are continuously registered on a micro-SD card with an interval of 1 s. These registered positions are used for further processing steps (Mikrokopter 2013). All images were 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a combined ground measurement and UAV imaging as taught by Lindner et al. in the system of the Miyajima et al., Fujisawa et al. and Lindner et al. combination as the combination of ground and image data “allowed the detection and the monitoring of fissures and small-scale changes of the surface” (Lindner et al. at page 8, Detailed surface change monitoring, line 1).
Regarding claim 16, Miyajima et al. discloses a non-transitory computer-readable storage media comprising a program that, when executed by a computer (“The movement vector processing device 11 is typically configured by using a computer and executes a monitoring program to obtain a movement vector (optical flow) of an object in the monitoring area to obtain an abnormal moving object in the monitoring area” at paragraph 0016, line 11), causes the computer to execute steps of:
selecting a target using terrain model data including position information of a terrain (“In a preferred embodiment, when setting the parameters, the monitoring area is divided into a plurality of areas that are environmentally different (for example, different in the slope direction and slope of a mountainous area, the amount of trees, etc.), and each individual area is divided.” at paragraph 0009, line 1; see also Figure 2); 
generating first image data by photographing the target with a photographic portion of a survey instrument at a first time point (“This surveillance system includes a 
generating second image data by photographing the target with the photographic portion of the survey instrument at a second time point, which is subsequent to the first time point (the above mention of a moving image implies that video, or series of images is captured); and 
detecting displacement of the target using a first image, which is based on the first image data, and a second image, which is based on the second image data (“A moving vector processing device 11 for detecting a moving vector (optical flow) of an object in the inside to detect an abnormal moving object (that is, a rock fall) in the monitoring area” at paragraph 0016, line 6).
Miyajima et al. does not explicitly disclose preparing a target using terrain model data including position information of a terrain.
Fujisawa et al. teaches a monitoring method comprising:
preparing a target using terrain model data including position information of a terrain (“According to the present invention, further, a container containing a reflective paint which is a light reflector forming body, and a slope where a landslide is expected by mounting the container, a remaining wall surface after landslide collapse, and a measurement target location of a rock mass” at paragraph 0013, line 1; the location of the expected landslide or remaining wall surface is interpreted as terrain model data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the reflective paint as taught by Fujisawa et al. for 

The Miyajima et al. and Fujisawa et al. combination does not explicitly disclose generating the terrain model data including position information of a terrain by measuring the terrain with a three-dimensional measurement device.
Lindner et al. teaches a monitoring method comprising:
generating the terrain model data including position information of a terrain by measuring the terrain with a three-dimensional measurement device (“The multicopter is using GNSS for the X and Y positioning as well as a barometric sensor for the determination of the height above ground level (AGL). The spatial positions are continuously registered on a micro-SD card with an interval of 1 s. These registered positions are used for further processing steps (Mikrokopter 2013). All images were taken with a Canon EOS 650D DSLR camera” at page 3, UAV system, line 11; “Several hundreds of images were taken during each flight (see Tables 1 and 2) at a constant height. Agisoft PhotoScan software was used to align photos as well as to generate 3D point clouds” at page 8, Discussion, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a combined ground measurement and UAV imaging as taught by Lindner et al. in the system of the Miyajima et al. and Fujisawa et al. combination as the combination of ground and image data “allowed the detection and the monitoring of fissures and small-scale changes of the surface” (Lindner et al. at page 8, Detailed surface change monitoring, line 1).
claim 17, Fujisawa et al. discloses a method wherein the target is a natural object (“the present invention is applied to the remaining wall surface and the rock mass” at paragraph 0034, line 1).
Regarding claim 18, Fujisawa et al. discloses a method wherein the target is a rock (“the present invention is applied to the remaining wall surface and the rock mass” at paragraph 0034, line 1) or a tree.
Regarding claim 19, Fujisawa et al. discloses a method wherein the target is an artificial item positioned using the flying object (“The container includes a sagittal flying object that is blown away and a launching device for flying the sagittal flying object. When the container collides with the measurement target location, the reflective paint is released and the light reflector is applied to the measurement target location” at paragraph 0013, line 4; the paint is an artificial item positioned using the flying object).
Regarding claim 20, Fujisawa et al. discloses a method wherein the target is a region of the terrain to which observation paint is applied (“the present invention is applied to the remaining wall surface and the rock mass” at paragraph 0034, line 1) or wherein the target is an observation target having a structure that can be recognized using the survey instrument.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyajima et al., Fujisawa et al., and Lindner et al. as applied to claim 2 above, and further in view of McMaster et al. (US 2016/0082460).
Regarding claim 2, the Miyajima et al., Fujisawa et al. and Lindner et al. combination discloses a method further comprising: 

wherein the preparing step comprises preparing the target at the target position with a flying object, which holds the target, by flying the flying object (“The container includes a sagittal flying object that is blown away and a launching device for flying the sagittal flying object. When the container collides with the measurement target location, the reflective paint is released and the light reflector is applied to the measurement target location” Fujisawa et al. at paragraph 0013, line 4).
The Miyajima et al., Fujisawa et al. and Lindner et al. combination does not explicitly disclose that the flying object is a manned aircraft or unmanned aerial vehicle.
McMaster et al. teaches a monitoring method, comprising:
wherein the preparing step comprises preparing the target at the target position with a flying object, which holds the target, by flying the flying object, wherein the flying object is a manned aircraft or unmanned aerial vehicle (“According to example embodiments, CCD camera array 630 is operable to collect image data from immediately in front of bumper 620. This image data is collected by controller 130 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the UAS as taught by McMaster et al. to apply the paint to the observation location of the Miyajima et al., Fujisawa et al., and Lindner et al. to allow the user to visually confirm that the paint application is in the correct location.
Regarding claim 3, the Miyajima et al., Fujisawa et al., Lindner et al. and McMaster et al. combination discloses a method wherein 
the target is paint (“a container containing a reflective paint which is a light reflector forming body” Fujisawa et al. at paragraph 0013, line 1; see McMaster et al. at figure 5, numeral 530), and 
the paint is applied to the target position by flying the flying object, which holds the paint (“The container includes a sagittal flying object that is blown away and a launching device for flying the sagittal flying object. When the container collides with the measurement target location, the reflective paint is released and the light reflector is applied to the measurement target location” Fujisawa et al. at paragraph 0013, line 4; “The painting system includes a delivery assembly coupled to the UAV, and is configured to receive second control signals and to apply a liquid to a surface located proximately to the UAV in response to the second control signals” McMaster et al. at paragraph 0006, line 6).
claim 4, the Miyajima et al., Fujisawa et al., Lindner et al. and McMaster et al. combination discloses a monitoring method, comprising 
determining whether the target is prepared at the target position using image data acquired by a photographic portion of the flying object (“According to example embodiments, CCD camera array 630 is operable to collect image data from immediately in front of bumper 620. This image data is collected by controller 130 and transmitted to ground station 400 via wireless link 450, where the image data may be displayed on laptop computer 430. In this manner, an operator of UAS 800, who is manually flying UAV 600, may visually ascertain how close nozzle 230 is to bridge 810” McMaster et al. at paragraph 0066, line 8).
Regarding claim 5, the Miyajima et al., Fujisawa et al., Lindner et al. and Huang et al. combination discloses a monitoring method comprising 
determining whether the target is prepared at the target position using image data acquired by the photographic portion of the survey instrument (“According to example embodiments, CCD camera array 630 is operable to collect image data from immediately in front of bumper 620. This image data is collected by controller 130 and transmitted to ground station 400 via wireless link 450, where the image data may be displayed on laptop computer 430. In this manner, an operator of UAS 800, who is manually flying UAV 600, may visually ascertain how close nozzle 230 is to bridge 810” McMaster et al. at paragraph 0066, line 8).
Regarding claim 6, the Miyajima et al., Fujisawa et al., Lindner et al. and McMaster et al. combination discloses a monitoring method comprising when it is determined that the target is failed to be prepared at the target position, reattempting to .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyajima et al., Fujisawa et al. and Lindner et al. as applied to claim 1 above, and further in view of Boardman et al. (US 10,403,037).
Regarding claim 7, the Miyajima et al., Fujisawa et al. and Lindner et al. combination discloses further comprising, when the target is displaced between the first time point and the second time point, displaying an object indicating a position of the target at the first time point and an object indicating a position of the target at the second time point on a display portion (“A display area 9 for displaying a moving image from the video camera 1 on the screen, and a monitoring area by capturing and processing moving image data from the video camera 1, wind speed data from the anemometer 3 and wind direction data from the anemometer 5” Miyajima et al.at paragraph 0016, line 3).

Boardman et al. teaches a monitoring method, comprising:
when the target is displaced between the first time point and the second time point, simultaneously displaying both an object indicating a position of the target at the first time point and an object indicating a position of the target at the second time point on a display portion (“FIG. 2G continues the examples of FIGS. 2A-2F, and in particular provides a view 205g that combines portions of images 205a and 205f of FIGS. 2A and 2F, such as to illustrate relative changes between features 215a-215e from those images. In particular, outlines of the object 200 from both images are shown overlaid on each other in view 205g, with dotted lines being used for the outline from image 205a, and with solid lines being used for the outline from image 205f” at col. 18, line 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize overlay display as taught by Boardman et al. to display the image data of the Miyajima et al., Fujisawa et al. and Lindner et al. combination “to show an amount of movement of those features between the two images” (Boardman et al. at col. 18, line 62).
Regarding claim 9, the Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al. combination monitoring method that when the target is displaced between the first time point and the second time point, displaying an object indicating a direction in which the target is displaced from the position at the first time point to the position at the second time point on the display portion (“In addition, arrows 245a-e have been added corresponding to features 215a-215e, respectively, to show an .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al. as applied to claim 7 above, and further in view of Bose et al. (US 2015/0318015).
The Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al. combination discloses a method further comprising, when the target is displaced between the first time point and the second time point, displaying an object indicating the position of the target at the first time point in relation to each other on the display portion, and displaying an object indicating the position of the target at the second time point in relation to each other on the display portion (“The movement vector processing device 11 is typically configured by using a computer and executes a monitoring program to obtain a movement vector (optical flow) of an object in the monitoring area to obtain an abnormal moving object in the monitoring area. (That is, every time a rockfall is detected, and each time a rockfall is detected, a monitoring log file indicating that fact is created and stored in the monitoring log file database 13, and an abnormal moving object is detected from the moving image data in the monitoring area” Miyajima et al. at paragraph 0016, line 11; “And further comprises an optical measuring device for measuring the displacement of the light reflector formed at the measurement target location from a predetermined position, and measuring the displacement of the light reflector as the displacement of the measurement target location” Fujisawa et al. at paragraph 0013, line 7; “FIG. 2G continues the examples of FIGS. 2A-2F, and in 
The Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al. combination does not explicitly disclose displaying an object indicating the first time point and displaying an object indicating the second time point.
Bose et al. teaches a monitoring method in the same field of endeavor of surveillance and event detection, comprising displaying an object indicating the first time point and displaying an object indicating the second time point (“The screen 400 may be used for viewing images based on the timestamp associated with the image, in a sequenced fashion, in a zoomed or panned fashion based on a distance from a surveillance device, from the user, or from the mobile computing device” at paragraph 0073, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include timestamp information as taught by Bose et al. in the display of the Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al. combination to indicate when the event occurred and how long it lasted.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al. as applied to claim 7 above, and further in view of Davidson, Jr. et al. (US 10,334,210).
The Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al. combination discloses the elements of claim 7 as described above.
The Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al.  combination does not explicitly disclose superimposing and displaying the first image, which is based on the first image data generated by photographing the target with the photographic portion of the survey instrument, and an image based on the terrain model data on the display portion.
Davidson, Jr. et al. teaches a monitoring method comprising superimposing and displaying the first image, which is based on the first image data generated by photographing the target with the photographic portion of the survey instrument, and an image based on the terrain model data on the display portion (“FIG. 7B is a screenshot 790 illustrating a hybrid environment in accordance with certain embodiments. In this example, the hybrid environment includes captured video frame 791 of an image stream surrounded by a wire frame model simulating the terrain around the area within the captured video frame 791. In this example, the video frame 791 is captured from an unmanned aircraft vehicle” at col. 12, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a hybrid display as taught by Davidson, Jr. et al. in the system of the Miyajima et al., Fujisawa et al., Lindner et al. and Boardman et al. .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyajima et al., Fujisawa et al. and Lindner et al. as applied to claim 1 above, and further in view of Shimamura et al. (US 2012/0183205).
The Miyajima et al., Fujisawa et al. and Lindner et al. combination discloses a method further comprising: 
when the target is displaced between the first time point and the second time point, generating third image data by photographing the target with the photographic portion of the survey instrument at a third time point, which is subsequent to the second time point (“This surveillance system includes a video camera 1 for photographing a place (surveillance area) where rock fall may occur and outputting a moving image of the surveillance area,” Miyajima et al. at paragraph 0016, line 1; the series of images feasibly includes a third image); and 
detecting displacement of the target using the second image, which is based on the second image data, and a third image, which is based on the third image data (the displacement between the second and third image in addition of the displacement between the first and second images is equal to the total displacement between the first and third images).
The Miyajima et al., Fujisawa et al. and Lindner et al. combination does not explicitly disclose that an interval between the second time point and the third time point is shorter than an interval between the first time point and the second time point.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the adaptive capture speed as taught by Shimamura et al. for the system of the Miyajima et al., Fujisawa et al. and Lindner et al. combination to be able to adjust the processing parameters according the situational conditions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyajima et al., Fujisawa et al. and Lindner et al. as applied to claim 1 above, and further in view of Shimamura et al.
The Miyajima et al., Fujisawa et al. and Lindner et al. combination discloses a method further comprising:
when the target is displaced between the first time point and the second time point, generating third image data by photographing the target with the photographic portion of the survey instrument at a third time point, which is subsequent to the second time point (“This surveillance system includes a video camera 1 for photographing a 
detecting displacement of the target using the second image, which is based on the second image data, and a third image, which is based on the third image data (the displacement between the second and third image in addition of the displacement between the first and second images is equal to the total displacement between the first and third images).
The Miyajima et al., Fujisawa et al. and Lindner et al. combination does not explicitly disclose preparing a GNSS receiver on the terrain; when the GNSS receiver is displaced, generating third image data.
However, Lindner et al. further teaches a monitoring method comprising:
preparing a GNSS receiver on the terrain (“The stakes were fixed to the ground with a maximum depth of 10 cm, in order to enable the movement together with the surface layer. During the first period of the landslide, the spatial positions were measured every day to quantify the 3D moving ratio for in total 53 discrete spots. Using a Trimble 5800 GNSS rover, a 3D accuracy of ±2–3 cm was achieved” at page 3, GNSS surveying, line 8); 
when the GNSS receiver is displaced, generating third image data when the target is displaced between the first time point and the second time point, generating third image data by photographing the target with the photographic portion of the survey instrument at a third time point, which is subsequent to the second time point (“The multicopter is using GNSS for the X and Y positioning as well as a barometric sensor for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a GNSS receiver as taught by Lindner et al. in the system of the Miyajima et al., Fujisawa et al. and Lindner et al. combination as the combination of ground and image data “allowed the detection and the monitoring of fissures and small-scale changes of the surface” (Lindner et al. at page 8, Detailed surface change monitoring, line 1).

The Miyajima et al., Fujisawa et al. and Lindner et al. combination does not explicitly disclose that an interval between the second time point and the third time point is shorter than an interval between the first time point and the second time point.
Shimamura et al. teaches a monitoring method comprising: an interval between the second time point and the third time point is shorter than an interval between the first time point and the second time point (“Note that a frame rate for successive image capturing is determined in consideration of a landslide speed, the distance from the camera 12 to an observational target point, and so forth, to be such a high speed that allows tracking processing between successive frames” at paragraph 0022, line 16; though not explicit, if the landslide speed between the first and second images is slower than the landslide speed between the second and third images, then the capture speed between the first two images will be slower than the second and third images).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miyajima et al., Fujisawa et al., Lindner et al. and McMaster et al.
Miyajima et al. discloses a monitoring system comprising a controller, and a survey instrument, wherein the controller includes: 
a setting portion configured to set a target position that is selected by an operator based on terrain model data including position information of a terrain (“In a preferred embodiment, when setting the parameters, the monitoring area is divided into a plurality of areas that are environmentally different (for example, different in the slope direction and slope of a mountainous area, the amount of trees, etc.), and each individual area is divided.” at paragraph 0009, line 1; see also Figure 2); and 
the survey instrument includes: 
a photographic portion configured to generate image data by photographing the target (“This surveillance system includes a video camera 1 for photographing a place” at paragraph 0016, line 1); and 
a control portion configured to control the photographic portion to generate first image data by photographing the target, which is prepared at the target position, at a first time point and generate second image data by photographing the target at a second time point, which is subsequent to the first time point, and to send the first 
the controller is configured to detect displacement of the target between the first time point and the second time point using the first image data and the second image data sent from the survey instrument (“A moving vector processing device 11 for detecting a moving vector (optical flow) of an object in the inside to detect an abnormal moving object (that is, a rock fall) in the monitoring area” at paragraph 0016, line 6).
Miyajima et al. does not explicitly disclose a flying object, a control portion configured to instruct the flying object to prepare a target at the target position, which is set by the setting portion, and the flying object includes: a holding portion configured to hold the target.
Fujisawa et al. teaches a monitoring system comprising controller, a flying object wherein
the controller includes:
a control portion configured to instruct the flying object to prepare a target at the target position, which is set by the setting portion (“The firing mechanism 4 includes an aim 10, and the aim 10 is installed high so that the target can be visually recognized even when the firing mechanism 4 is directed upward or downward” at paragraph 0024, line 1),
the flying object includes: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the reflective paint as taught by Fujisawa et al. for monitoring the landslide area of Miyajima et al. as a way to easily identify the area of interest for landslide detection.

The Miyajima et al. and Fujisawa et al. combination does not explicitly disclose a three-dimensional measurement device wherein the three-dimensional measurement device is configured to measure the terrain for use in generating terrain model data including position information of the terrain.
Lindner et al. teaches a monitoring system comprising a three-dimensional measurement device wherein the three-dimensional measurement device is configured to measure the terrain for use in generating terrain model data including position information of the terrain (“The multicopter is using GNSS for the X and Y positioning as well as a barometric sensor for the determination of the height above ground level (AGL). The spatial positions are continuously registered on a micro-SD card with an interval of 1 s. These registered positions are used for further processing steps (Mikrokopter 2013). All images were taken with a Canon EOS 650D DSLR camera” at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a combined ground measurement and UAV imaging as taught by Lindner et al. in the system of the Miyajima et al. and Fujisawa et al. combination as the combination of ground and image data “allowed the detection and the monitoring of fissures and small-scale changes of the surface” (Lindner et al. at page 8, Detailed surface change monitoring, line 1).


The Miyajima et al., Fujisawa et al. and Lindner et al. combination does not explicitly disclose a control portion configured to prepare the target, which is held by the holding portion, at the target position, which is instructed by the control portion of the controller.
McMaster et al. teaches a system in the same field of endeavor of paint application utilizing a flying object, wherein
the flying object includes: 
a holding portion configured to hold the target (figure 5, numeral 530); and,
a control portion configured to prepare the target, which is held by the holding portion, at the target position, which is instructed by the control portion of the controller  (“According to example embodiments, CCD camera array 630 is operable to collect image data from immediately in front of bumper 620. This image data is collected by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the UAS as taught by McMaster et al. to apply the paint to the observation location of the Miyajima et al., Fujisawa et al. and Lindner et al. combination to allow the user to visually confirm that the paint application is in the correct location.


Response to Arguments

	Summary of Remarks (@ response page labeled 9): “As can be seen from Miyajima’s abstract, if Fujisawa’s reflective paint were applied to rocks to identify them in advance of applying Miyajima’s method, the rocks would be identified using Fujisawa’s reflective paint, as opposed to Miyajima’s calculated motion vectors, thereby changing the principles of operation of Miyajima. Accordingly, a skilled person would not think to modify Miyajima to use Fujisawa’s “reflective paint . . for monitoring [a] landslide area” as asserted in the Office Action at page 7.”

	Examiner’s Response: Miyajima et al. uses the pixel information of the images to calculate the motion vectors.  Applying reflective paint to the scene would not change 

	Summary of Remarks (@ response page labeled 9): “Second, for the reasons discussed above, Miiyajima and Fujisawa would both lead a skilled person away from their combination to arrive at the invention of claim 1. A reference may be said to "teach away" from the claimed invention “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” (In re Gurley, 27 F.3d 551, 553, 31 U.S.P.Q.2D 1130, 1131 (Fed. Cir. 1995).) In this case, the primary reference teaches a very different approach to identifying a target object as compared to the secondary reference, and a preponderance of the evidence indicates that a skilled person would not think to combine these references to arrive at the invention of claim 1.”

	Examiner’s Response: There is no suggestion in Miyajima et al. that states it would not be beneficial to use reflective paint in obtaining the image data.  Therefore, this would not constitute a teaching away from the combination of Miyajima et al. and Fujisawa et al.



	Examiner’s Response: The amended portion of claim 2 is taught by McMaster et al. as outlined above.  As there are no specific arguments directed to the McMaster et al. reference with regard to claim 2, this will not be further addressed herein.

	Summary of Remarks (@ response pages labeled 10-11): “Furthermore, claim 7 now recites “simultaneously displaying both an object indicating a position of the target at the first time point [e.g., object 131’ in Figure 30] and an object indicating a position of the target at the second time point on a display portion [e.g., object 131 in Figure 30].” As can be seen by comparison to the example of Figure 30, a “moving image from [a] video camera” does not simultaneously display both objects specified in claim 7, which objects can both represent the position of a single target at different points in time. Accordingly, the cited language from paragraph [0016] of Miyajima fails to teach or suggest the features of claim 7.”

	Examiner’s Response: This argument is moot in view of the newly cited Boardman et al. reference.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662